DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/18/21.
Claims 1-27 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/23/21 and 10/20/20  is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Election/Restrictions

4	Applicant has elected Group VIII claims 1 and 15-17 with traverse. Applicant argues that the Examiner has not satisfied the burden to support the restriction requirement because the Examiner has not provided examples supporting the determination that inventions I-XIII are distinct. Applicant then asserts that because of this there is no way for the Applicant to propose why the Examiner's examples are not workable. The Examiner is not persuaded.



6.	For clarification, the Examiner has provided with each group a list of features that are required for that group alone in the restriction requirement mailed 3/18/2021. This evidence is an example of a different mode of operation. For example, invention I has a mode of operation in which the exposure pixels are arranged in a checkerboard pattern. It is a matter of course that the other inventions may have a mode of operation in which a checkerboard pattern is not used, because as claimed there is no requirement for a checkerboard pattern. Applicant therefore is required to address why invention II-XIII require the checkerboard pattern for the only mode of operation. This analysis is clearly extended to inventions II-XIII with the features that has been indicated in the mailed requirement.

7. 	The Examiner provided in the requirement the different mode of operation for each invention in the grouping of inventions (paragraph I of requirement). The Examiner had stated as such in the restriction requirement as well (paragraph 2 "the inventions as claimed have been indicated above along with a feature that is not required by any of the other claimed inventions").

8. 	The Examiner had also stated that since each invention has features not required by any other invention then it is a matter of course that they are mutually exclusive.

9. 	Furthermore, they do not appear to be obvious variants and Applicant has not indicated otherwise on the record.

10. 	Applicant further argue that the restriction is improper because the specification describes a single embodiment and therefore are all capable of working together. However, the restriction requirement is based on the invention as claimed not as disclosed. There are many cases where a single disclosed embodiment may result in various inventions relating to various parts of the embodiment. For example, a single embodiment of a car may have inventions related to the engine, transmission or even a cup holder. Applicant's arguments have not addressed the restriction requirement in regards to the inventions as claimed and therefore are not persuasive.

11. 	Applicant further argues that the claims do not present a serious burden for the Examiner because the claims are directed towards a system comprising an emitter, an image sensor and a controller. However, as indicated by the Examiner in the restriction requirement the claimed inventions are directed towards much more diverse subject matter than these three components. The Examiner indicated the various different subject matter along with classes for each invention. Applicant has not addressed this subject matter or the classification in the arguments. A search of one invention is not likely to yield pertinent art to all inventions due to all the various classes and keyword strings that need to be searched. Applicant has not addressed this and therefore the arguments is not persuasive.

12. 	Since Applicant has not addressed the evidence provided by the Examiner in regards to mode of operation, mutual exclusivity, obvious variants or burden for the claimed inventions the arguments are not persuasive.

13. 	In regards to the burden, the Examiner has found pertinent prior art related to
inventions I, IV, V, VI, VIII, IX, XII and XIII to be within the scope of the search and examination. These inventions will be included in the examination. Therefore, claims 1-2, 6-11, 14-18, 20 and 24-27 will be examined. Claim 3-5, 12-13, 19 and 21-23 is considered withdrawn from examination, because of restriction requirement.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 10-11, 14-18, 20 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Dacosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 1:

1. Blanquart teach a system comprising: an emitter for emitting pulses of electromagnetic radiation; (Blanquart [0043] FIG. 1 illustrates a schematic view of a paired sensor and an electromagnetic emitter in operation for use in producing an image in a light deficient environment. Such a configuration allows for increased functionality in light controlled or ambient light deficient environments)
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, (Blanquart [0023] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image, wherein the plurality of pixel arrays and the image sensor are built on a plurality of substrates) wherein the pixel array comprises a plurality of pixels each configurable as a short exposure pixel or a long exposure pixel; (Blanquart [0150] an inherent property of the monochrome wide-dynamic range (WDR) array is that the pixels that have the long integration time must integrate a superset of the light seen by the short integration time pixels. For regular wide-dynamic range operation in the green frames, that is desirable. For the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time))
a controller comprising a processor in electrical communication with the image sensor (Blanquart [0094] using partitioned light spectrums, the sensed values may be and the emitter; (Blanquart FIG. 2 [0059] I/O device(s) 160 include various devices that allow data and/or other information to be input to or retrieved from computing device 150. Example I/O device(s) 160 include digital imaging devices, electromagnetic sensors and emitters)

Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm.

However Dacosta teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm. (Dacosta [0074] an excitation light having a wavelength in the near infrared/infrared range may be used, for example, excitation light having a wavelength of between about 760 nm and about 800 nm, for example about 760 nm±10 nm or about 780 nm±10 nm, may be used)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Dacosta in video/camera technology. One would be motivated to do so, to incorporate wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm. This functionality will be provide quality imaging.

Regarding to claim 7:

7. Blanquart teach the system of claim 1, wherein the pixel array is disposed on a first substrate of the image sensor and supporting circuitry for the pixel array is disposed remotely on a second substrate of the image sensor. (Blanquart [0022] FIGS. 30A and 30B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor built on a plurality of substrates, wherein a plurality of pixel columns forming the pixel array are located on the first substrate and a plurality of circuit columns are located on a second substrate and showing an electrical connection and communication between one column of pixels to its associated or corresponding column of circuitry)

Regarding to claim 8:

8. Blanquart teach the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, (Blanquart Fig.7) wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter. (Blanquart FIGS. 1, [0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210)

Regarding to claim 10:

10. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the electromagnetic radiation having a wavelength from about 770 nm to about 790 nm is an excitation wavelength that causes one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength.

However Dacosta teach wherein the electromagnetic radiation having a wavelength from about 770 nm to about 790 nm is an excitation wavelength (Dacosta [0074] an excitation light having a wavelength in the near infrared/infrared range may be used, for example, excitation light having a wavelength of between about 760 nm and about 800 nm, for example about 760 nm±10 nm or about 780 nm±10 nm, may be used) that causes one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength. (Dacosta [0075] additional tissue components may fluoresce in response to illumination with the excitation light. In at least some examples, additional tissue components will fluoresce different colors than the target tissue containing the induced porphyrins, allowing the user of the device (e.g., surgeon) to distinguish between the target tissue and other tissues. For example, when excitation light emits light having wavelengths of about 405 nm, the target tissue containing induced porphyrins will fluoresce a bright red color. Connective tissue (e.g., collagen, elastin, etc.) within the same surgical site, margin, bed, or excised specimen, which may surround and/or be adjacent to the target tissue, when illuminated by the same excitation light, will fluoresce a green color. Further, adipose tissue within the same surgical site, margin, bed, or excised specimen, which may surround and/or be adjacent 

Regarding to claim 11:

11. Blanquart teach the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green wavelength of electromagnetic radiation, a red wavelength of electromagnetic radiation, and a blue wavelength of electromagnetic radiation. (Blanquart FIG. 1, Fig. 7 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 14:

14. Blanquart teach the system of claim 1, wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an image frame. (Blanquart [0113] FIGS. 22 and 23 illustrate method and hardware schematics for increasing the dynamic range within a closed or limited light environment. In an embodiment, exposure inputs may be input at different levels over time and combine in order to produce greater 

Regarding to claim 15:

15. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene.

However Dacosta teach wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, (Dacosta [0075] with the use of an NIR dye (e.g., IRDye800 or ICG), the  and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent within a scene. (Dacosta Fig. 15-17, Fig. 21 [0075] FL image may provide ‘anatomical context’ (i.e., background tissue autofluorescence), and the corresponding WL image may allow the user to better understand what is shown in the FL image (e.g., image of a surgical cavity as opposed to an excised specimen). The WL image also. It lets the user colocalize a fluorescent feature in an FL image to the anatomical location under white light illumination. Dacosta [0084] such kits may be provided in combination with the device itself, or may include one or more compounds or dyes to be used with the types of light sources included on the tips contained in the kit. For example, a kit with a 405 nm light source tip might include ALA, while a kit with a 405 nm light source and a 760 nm light source tip might include both ALA and IRdye 800 and/or ICG)

Regarding to claim 16:

16. Blanquart teach the system of claim 15, Blanquart do not explicitly teach wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure based on the fluorescence exposure frame.

 wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure based on the fluorescence exposure frame. (Dacosta [0103] as the surgeon observes the fluorescence images, it is possible to command the display of the white light image of the same locality in a side-by-side presentation on the display. In this way, it is possible for the surgeon to gain context as to the location/portion of the surgical cavity/surgical bed or margin being viewed. This allows the surgeon to identify the location of any red fluorescence in the cavity/margin, which may be attributable to residual cancer cells in the cavity/margin)

Regarding to claim 17:

17. Blanquart teach the system of claim 16, Blanquart do not explicitly teach wherein the controller is configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.

However Dacosta teach wherein the controller is configured to: receive the location of the critical tissue structure from the corresponding system; (Dacosta [0107] In addition to looking at the surgical cavity and the lymph nodes, there is also value in imaging the removed tumor. The outer surface (surgical margin) of the tumor generate an overlay frame comprising the location of the critical tissue structure; (Dacosta Fig. 21) and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. (Dacosta claim 163. the system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data)

Regarding to claim 18:

18. Blanquart teach the system of claim 1, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, (Blanquart [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart [0064] FIG. 2A the time between the last row readout and the next readout cycle may be called the blanking time 216)

Regarding to claim 20:

20. Blanquart teach the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation (Blanquart Fig.7 [0047] the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130) that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart Fig. 1 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 24:

24. Blanquart teach the system of claim 1, Blanquart do not explicitly teach further comprising a second filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm.

 further comprising a second filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm. (Dacosta [0029] FIG. 4B is a chart showing the absorption and emission wavelengths of the IRdye 800, as well as an exemplary band of a long pass filter configured to detect emissions excited by 760 nm excitation light and incorporated into an exemplary embodiment of the handheld multispectral device in accordance with the present disclosure. Dacosta [0074] an excitation light having a wavelength in the near infrared/infrared range may be used, for example, excitation light having a wavelength of between about 760 nm and about 800 nm, for example about 760 nm±10 nm or about 780 nm±10 nm, may be used)

Regarding to claim 25:

25. Blanquart teach the system of claim 1, located in a path of the pulses of electromagnetic radiation emitted by the emitter. (Blanquart [0024] FIGS. 32-36 illustrate embodiments of emitters comprising various mechanical filter and shutter configurations)

Blanquart do not explicitly teach further comprising a polarization filter.

However Dacosta teach further comprising a polarization filter (Dacosta [0086] In some embodiments, the device may include a polarized filter. The polarizing feature may be part of the spectral filter or a separater filter incorporated inot the spectral filter. 

Regarding to claim 26:

26. Blanquart teach the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image. (Blanquart [0023] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image, wherein the plurality of pixel arrays and the image sensor are built on a plurality of substrates)

Regarding to claim 27:

27. Blanquart teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0012] FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure; Blanquart [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure) wherein each image frame in the video stream comprises data from a plurality of exposure frames wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart [0008] FIGS. 2A to 2D are illustrations of the operational cycles of a sensor used to construct one image frame)

Claims 2, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (U.S. Pub. No. 20140163319 A1), in view of Dacosta (U.S. Pub. No. 20200367818 A1), further in view of Blanquart_20140160318 (U.S. Pub. No. 20140160318 A1).

Regarding to claim 2:

2. Blanquart teach the system of claim 1, Blanquart do not explicitly teach wherein the pixel array comprises a plurality of short exposure pixels and a plurality of long exposure pixels arranged in a checkerboard pattern such that a short exposure pixel is located adjacent to a long exposure pixel.

However Blanquart_20140160318 teach wherein the pixel array comprises a plurality of short exposure pixels and a plurality of long exposure pixels arranged in a checkerboard pattern such that a short exposure pixel is located adjacent to a long exposure pixel. (Blanquart_20140160318 [0041] FIG. 3C, an endoscopic system 300c may comprise a pixel array 302c having checker patterned (alternating) pixels and the system may be operated to receive Y (luminance pulse) 304c, .lamda.Y+Cb (Modulated ChromaBlue) 306c and .delta.Y+Cr (Modulated ChromaRed) 308c pulses. Within the luminance frames, the two exposure periods are applied for the purpose of extending the dynamic range (YL and YS, corresponding to the long and short exposures))

The motivation for combining Blanquart and Dacosta as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart, further incorporating Dacosta and Blanquart_20140160318 in video/camera technology. One would be motivated to do so, to incorporate wherein the pixel array comprises a plurality of short exposure pixels and a plurality of long exposure pixels arranged in a checkerboard pattern such that a short exposure pixel is located adjacent to a long exposure pixel. This functionality will be provide efficiency.

Regarding to claim 6:

6. Blanquart teach the system of claim 1, wherein a pixel grouping of the pixel array shares a floating diffusion, (Blanquart [0091] FIG. 10 shows a schematic of an unshared 4T pixel. The TX signal is used to transfer accumulated charges from the photo diode (PPD) to the floating diffusion (FD)) 

Blanquart do not explicitly teach wherein the pixel grouping comprises two pixels or four pixels.

However Blanquart_20140160318 teach wherein the pixel grouping comprises two pixels or four pixels. (Blanquart_20140160318 [0041] FIG. 3C)

Regarding to claim 9:

9. Blanquart teach the system of claim 8, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, (Blanquart Fig.7 [0047] the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130) 

wherein the readout period is a duration of time when active pixels in the pixel array are read.

However Blanquart_20140160318 teach wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart_20140160318 [0036] An example illumination sequence is a repeating pattern of four frames (R-G-B-G). As for the Bayer pattern of color filters, this provides for greater luminance detail than chrominance. This approach is accomplished by strobing the scene with either laser or light-emitting diodes at high speed, under the control of the camera system, and by virtue of a specially designed CMOS sensor with high speed readout. The principal benefit is that the sensor can accomplish the same spatial resolution with significantly fewer pixels compared with conventional Bayer or 3-sensor cameras. Therefore, the physical space occupied by the pixel array may be reduced. The actual pulse periods may differ within the repeating pattern, as illustrated in FIG. 2)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482